Citation Nr: 0717671	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-21 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include post traumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had been received to reopen the claim of entitlement to 
service connection for PTSD and denied claim on a de novo 
basis.  In an October 2005 supplemental statement of the 
case, the RO characterized the issue as entitlement to 
service connection for PTSD to include all psychiatric 
disorders.  

Although the RO reopened the claim in the May 2004 rating 
decision, the Board is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered.  The Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has re-characterized the issue as 
listed on the title page.   

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a November 2000 
rating decision.  The veteran did not perfect an appeal.

2.  Evidence received since the November 2000 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a psychiatric 
disorder to include PTSD.  


CONCLUSION OF LAW

Evidence added to the record since the November 2000 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disorder to include 
PTSD is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

If a veteran served continuously for ninety (90) or more days 
during a period of war or after December 31, 1946, and if a 
psychoses became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006). 



New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a November 2000 rating decision, the RO denied the claim 
of entitlement to entitlement to service connection for PTSD 
on the basis that there was no evidence of a current 
diagnosis of PTSD.  The veteran was notified of the decision 
in November 2000.  The veteran filed a notice of disagreement 
in July 2001 and a statement of the case was issued in August 
2001.  However, the veteran did not file a substantive 
appeal.  See 38 C.F.R. § 20.200.  Thus, the November 2000 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In May 2005, the veteran submitted a statement from a health 
care provider from MHMRA, a mental health treatment facility.  
In the statement, the health care provider indicated that the 
veteran receives treatment at that facility and he has a 
diagnosis of PTSD.  It was noted that the veteran's symptoms 
include nightmares, difficulty falling asleep, irritability, 
and outbursts of anger.  

The Board finds the May 2005 statement by a mental health 
treatment provider to be new and material evidence.  The 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  The May 2005 
statement indicates that the veteran currently has a 
diagnosis of PTSD and is receiving treatment for PTSD.  This 
evidence was not previously of record and it relates to an 
unestablished fact necessary to substantiate the claim, which 
is whether the veteran currently has PTSD due to a traumatic 
event in service.  This evidence also raises a reasonable 
possibility of substantiating the claim, because it provides 
evidence of a PTSD diagnosis.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Thus, this evidence is new and 
material.

In conclusion, the Board finds that the evidence received 
since the November 2000 rating decision is new and material, 
and the claim for service connection for PTSD is reopened.

Duty to Notify and Duty to Assist

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Regarding the application to reopen the claim for 
service connection for a psychiatric disorder to include 
PTSD, in view of the Board's favorable decision to reopen the 
claim, further assistance is unnecessary to aid the veteran 
in substantiating the claim to reopen.    


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD is reopened and the appeal is granted to that 
extent.  




REMAND

The VCAA provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Additional development is necessary before the claim can be 
decided on the merits.  The Board notes that complete copies 
of the veteran's service medical records are not associated 
with the claims folder.  The copies of the service medical 
records associated with the claims file were submitted by the 
veteran.  There are no copies of the entrance or separation 
examination reports.  Review of the record reveals that in 
August 1994, the RO requested copies of the veteran's service 
medical records from the USMC Reserves.  In October 1994, the 
USMC Reserves indicated that they did not have the veteran's 
records.  In March 1995, the National Personnel Records 
Center (NPRC) sent copies of the veteran's dental records on 
a microfiche to the RO.  In March 1995 and April 1995, the 
NPRC informed the RO that the veteran's service medical 
records had not been received by the Reserve unit and 
informed the RO to re-submit the request in 60 days.  In June 
1998, the RMC informed the RO that they did not have the 
veteran's records.  In July 1998, the NPRC informed the RO 
that they have not received the veteran's records from the 
Reserves and asked the RO to re-submit the request in 60 
days.  In September 1998, the RO resubmitted the request and 
was informed by the NPRC that NPRC had sent the veteran's 
service medical records to the RO in March 1995 and the 
records were on microfiche.  

The Board finds that the RO/AMC should contact the NPRC and 
request another search for the veteran's service medical 
records including health records, clinical records, medical 
records, and entrance and separation examination reports.  
The RO/AMC should inform the NPRC that only the veteran's 
dental records were furnished on the microfiche in March 
1995.  The RO/AMC should also make a specific request for the 
veteran's service hospital records for his hospitalization at 
the Naval Hospital in Camp Lejeune, North Carolina, in 
February and March 1991.   VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1)-(3). 

Although the veteran has been advised of the type of evidence 
needed to substantiate a claim of service connection, he has 
not been advised of the type of evidence needed to 
substantiate a claim for service connection for PTSD.  Thus, 
the Board finds that additional VCAA notice is warranted.  

The service records show that the veteran served in Desert 
Storm/Desert Shield from December 24, 1990 to February 25, 
1991, with the 3rd Battalion, 23rd Marines, 2nd Marine 
Division.  The veteran was not awarded any medals indicative 
of combat.

In a March 2003 statement, the veteran described stressor 
events in service.  The veteran described being on guard duty 
when the bombing started.  He also reported being involved in 
a motor vehicle accident.  He also stated that when he was in 
a hospital at the port in Al-Jabal, a missile hit the port 
and exploded.  The Board finds that the RO/AMC should request 
the veteran to specify in detail the circumstances 
surrounding his claimed stressor events including the date 
and location of each event, the unit the veteran was assigned 
to at the time, and the full names of the individuals 
participating in the event.  The RO/AMC should ask the 
veteran to provide a two month date range for the stressor 
events.  The veteran should be advised that this information 
is vital to his claim and that failure to provide the 
requested information may result in denial of the claim.  

If the veteran provides sufficient detail about the stressor 
events, the RO/AMC should make an attempt to obtain credible 
supporting evidence of the stressor events by contacting the 
Naval Historical Center, 805 Kidder Breese, SE, Washington 
Navy Yard, Washington, DC 20374-5060, and the United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records).  

If any of the stressors events are corroborated, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether the veteran currently has PTSD and if so, 
whether the verified stressor event is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.  

The record shows that the veteran receives treatment for his 
psychiatric disorder at the VA medical facility in Houston 
and at the MHMRA.  The Board finds that the RO should make an 
attempt and obtain the VA mental health treatment records 
from the Houston medical facility dated from April 2003 to 
present, and the treatment records from MHMRA dated from 2003 
to present.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate a 
claim of entitlement to service 
connection for PTSD including notice of 
the information or evidence needed to 
verify a stressor event.    

2.  Contact the NPRC and request a search 
under the appropriate Personnel 
Information Exchange System (PIES) 
address codes for the veteran's service 
medical records, to include health 
records, clinical records, medical 
records, and entrance and separation 
examination reports.   

Contact the NPRC and any other 
appropriate service department and 
request a search for the veteran's 
service clinical (hospital inpatient) 
records for his hospitalization at the 
Naval Hospital in Camp Lejeune, North 
Carolina, in February and March 1991.   

3.  Obtain all records of the veteran's 
treatment of a psychiatric disorder 
from the VA medical center in Houston 
dated from April 2003 to present and 
from MHMRA dated from 2003 to present.  

4.  Request the veteran to specify in 
detail the circumstances surrounding 
his claimed stressor events (e.g. the 
missile attack, bombings, and motor 
vehicle accident) including the date 
and location of each event, the unit 
the veteran was assigned to at the 
time, and the full names of the 
individuals participating in the event.  
Ask the veteran to provide a two month 
date range for the stressor events.  

Advise the veteran that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  

5.  If the veteran responds to the above 
request and provides sufficient details 
of each stressor event, prepare a summary 
of all of the veteran's claimed 
stressors.  This summary, copies of the 
veteran's DD Form 214, a copy of this 
remand, and all associated documents 
should be sent to the Naval Historical 
Center, 805 Kidder Breese, SE, Washington 
Navy Yard, Washington, DC 20374-5060, and 
to JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of the 
stressor events.  

The agencies should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
agencies are unable to provide 
information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

6.  If any of the stressor events are 
verified, arrange for the veteran to 
undergo a VA psychiatric examination.  
The veteran's claims must be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be advised of the stressors which 
are verified. 

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the stressor(s) 
specifically verified by the originating 
agency may be relied upon.  

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the psychiatric 
disorder was incurred in or related to 
military service.  The examiner should 
provide a complete rationale for the 
opinion.  

7.  When the RO/AMC is satisfied that the 
record is complete, readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


